Citation Nr: 0707097	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected coronary artery disease 
with recurrent angina from February 1, 2002 to December 1, 
2004.  

3.  Entitlement to a rating in excess of 30 percent for the 
service-connected coronary artery disease with recurrent 
angina from December 1, 2004.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertension.  

5.  Entitlement to an initial compensable evaluation for the 
service-connected plantar fasciitis of the left foot from 
February 1, 2002 to November 23, 2004.  

6.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected plantar fasciitis of the left foot from 
November 23, 2004.  

7.  Entitlement to an initial compensable evaluation for the 
service-connected impotence.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to January 2002.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions in 
February 2002 and September 2002 that granted service 
connection for the disabilities enumerated on the title page.  

The veteran testified in a hearing before the undersigned 
Veterans Law Judge at the RO in April 2004.  

During that hearing, he submitted additional VA and private 
medical records with a waiver of initial RO jurisdiction, 
which the Board has accepted for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  

The RO issued a rating decision in August 2004 granting 
secondary service connection for diabetic retinopathy and for 
diabetic neuropathy of the right and left feet.  

The veteran has not submitted an appeal in regard to either 
the effective dates or the initial ratings assigned, and 
those matters are accordingly not before the Board for 
appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

The Board remanded the issues identified on the title page 
for further development in September 2004.  

A September 2006 RO rating decision increased the rating for 
coronary artery disease to 30 percent, effective on December 
1, 2004, and the rating for plantar fasciitis of the left 
foot to 10 percent, effective on November 23, 2004.  

Inasmuch as higher ratings for the service-connected coronary 
artery disease and the service-connected plantar fasciitis 
are available, and inasmuch as a claimant is presumed to be 
maximum available benefit for a given disability, the claims 
for higher ratings for those disabilities, as reflected on 
the title page, remain viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

Further, inasmuch as some of the claims on appeal involve a 
request for higher initial rating following the grant of 
service connection, the Board has characterized those issues 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
already service connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  From February 1, 2002, the service-connected diabetes 
mellitus has been treated by oral hypoglycemic agents and 
restricted diet, but not by insulin.  

3.  Prior to December 1, 2004, the service-connected coronary 
artery disease was manifested by workload greater than 7 
metabolic equivalents (METs),  left ventricular ejection 
fraction of 56 percent or greater, and requirement of 
continuous medication; there was no indication of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray study.  

4.  From December 1, 2002, the service-connected coronary 
artery disease has been manifested by workload between 5 and 
7 METs, but not by any episodes of acute congestive heart 
failure or by left ventricular dysfunction with an ejection 
fraction of 50 percent or less.  

5.  From February 1, 2002, the service-connected hypertension 
has been manifested by requirement for continuous medication, 
but his diastolic blood pressure has been predominantly lower 
than 110mm and his systolic blood pressure has been 
predominantly below 200 mm.  

6.  Prior to November 12, 2004, the service-connected plantar 
fasciitis of the left foot is shown to have been productive 
of a disability picture that more nearly approximated that of 
a slight impairment of function due to pain.  

7.  From November 12, 2004, the service-connected plantar 
fasciitis of the left foot is shown to have been productive 
of a disability picture that more nearly approximated that of 
moderate impairment of function due to limitation of motion 
of the foot and pain radiating to the left lower extremity.  

8.  From February 1, 2002, the service-connected impotence is 
shown to be productive of a disability picture that more 
nearly approximates that of penile deformity with loss of 
erectile power.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected diabetes 
mellitus from February 1, 2002 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.120 
including Diagnostic Code 7913 (2006).  

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected coronary 
artery disease with recurrent angina were not met prior to 
December 1, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.20, 4.104 including Diagnostic Code 7005 (2006).  
 
3.  The criteria for the assignment of a disability rating in 
excess of 30 percent for the service-connected coronary 
artery disease with recurrent angina from December 1, 2004 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.20, 4.104 including Diagnostic Code 7005 (2006).  

4.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected hypertension 
from February 1, 2002 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.20, 4.104 including Diagnostic Code 
7101 (2006).  

5.  The criteria for the assignment of an initial evaluation 
of 10 percent for the service-connected plantar fasciitis of 
the left foot are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.40, 4.73 including Diagnostic Code 5310 
(2006).  

6.  The criteria for the assignment of a rating of 20 percent 
for the service-connected plantar fasciitis of the left foot 
from November 23, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.40, 4.73 including Diagnostic Code 
5310 (2006).  
 
7.  The criteria for the assignment of a rating of 20 percent 
for the service-connected impotence from February 1, 2002 are 
met.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.350(a), 4.1, 
4.3, 4.20, 4.115b including Diagnostic Code 7522 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The issues on appeal are "downstream" issues (disagreement 
with a rating decision that granted service connection for 
one or more disabilities); prior to the rating decision on 
appeal, notice and development were directed toward evidence 
establishing entitlement to service connection.  

However, in July 2003 following receipt of the veteran's 
notice of disagreement, the RO sent the veteran a letter 
advising him that in order to support a claim for higher 
evaluation for a service-connected disability, the evidence 
must show that the disability had become worse.  The veteran 
had an opportunity to respond prior to the issuance of the 
Supplemental Statement of the Case (SSOC) in August 2003.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased initial rating and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the July 2003 letter cited above, 
and follow-up letters by the AMC in October 2004 and February 
2005, together satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The July 2003 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The October 2004 letter advised the veteran of the evidence 
that had been added to the record and the types of evidence 
acceptable toward establishing entitlement to the benefits 
claimed.  The letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the issues on appeal are "downstream" 
issues. However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the October 2004, which completed 
VA's notice requirements and cured any defects in prior 
letters, the veteran was afforded an opportunity to present 
information and/or evidence pertinent to the appeal before 
issuance of the SSOC in September 2006, and before the case 
was forwarded to the Board for appellate review in October 
2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC and SSOCs, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
done in a letter to the veteran in October 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical and private medical records have been associated with 
the claims file.  Neither the veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that there are any other VA or non-VA medical providers 
having existing records that should be obtained before the 
claim is adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations to support appellate review of the issue on 
appeal, and he was afforded a hearing before the Board in 
which he presented oral argument and documentary evidence in 
support of his claims.  Review of the file does not show, and 
the veteran does not contend, that there is existing evidence 
not of file that should be obtained prior to the Board's 
review.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
initial ratings on appeal.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  


Evaluation of service-connected diabetes mellitus

The rating for the appellant's disability has been assigned 
under 38 C.F.R. § 4.120, Diagnostic Code (DC) 7913 (2005).  
The rating criteria for DC 7913 are as follows.

A rating of 20 percent may be assigned for diabetes requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet.  

A rating of 40 percent may be assigned for diabetes requiring 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities).  

A rating of 60 percent may be assigned for diabetes requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

A rating of 100 percent may be assigned for diabetes 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Per the rating criteria of DC 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the 
diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  
In this case, the Board notes that the veteran has secondary 
service connection, separately evaluated, for diabetic 
retinopathy (rated as noncompensable) and diabetic neuropathy 
of the left and right foot (each rated as 10 percent 
disabling.  Those symptoms accordingly cannot be considered 
in rating the severity of the veteran's service-connected 
diabetes mellitus.

Because this is an appeal of an initial rating, the Board has 
considered the veteran's symptomology since February 1, 2002, 
the effective date of service connection.  

The veteran underwent a VA medical examination in November 
2001in which the examiner noted diabetes mellitus types 2, 
with onset in 1992.  The veteran was previously on insulin, 
but not currently.  The veteran was currently taking three 
oral glucose-control agents (Glipizide, Glucophage, and 
Avandia).  

The VA examiner made no mention of restricted diet, but the 
veteran's April 2002 NOD asserts that he was on a restrictive 
diet in addition to the three oral medications cited by the 
examiner.  

A VA outpatient treatment note dated in April 2002 shows 
diabetes mellitus type 2 under "excellent control" with 
current medications.  

The veteran testified before the Board in April 2004 that he 
could go on insulin, but chose not to do so because oral 
medication had been effective so far.  He testified that he 
"watche[d]" his diet, without further elaboration.  

An August 2004 treatment note by Presbyterian Heart Group 
states that the veteran's blood sugar was "out of whack" 
and that the veteran was considering resuming insulin 
treatment.  

The veteran had VA medical examinations in December 2004 and 
August 2006, both of which listed the veteran's current 
medications and neither of which noted insulin.  

Based on the evidence above, the Board finds no indication 
that the veteran required insulin at any time since service 
connection was granted.  There is accordingly no basis on 
which to award disability at the 40 percent, 60 percent, or 
100 percent levels.  

The Board accordingly finds that the criteria for an initial 
rating in excess of 20 percent for the service-connected 
diabetes mellitus are not met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the veteran's symptoms more closely approximate 
the current rating, and the benefit-of-the-doubt rule is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



Evaluation of service-connected coronary artery disease with 
recurrent angina prior to December 1, 2004  

The rating for the appellant's disability has been assigned 
under 38 C.F.R. § 4.104, DC 7005.  The rating criteria for DC 
7005 are as follows.

A rating of 10 percent may be assigned for workload greater 
than 7 metabolic equivalents (METs) resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, continuous 
medication required.  

A rating of 30 percent may be assigned for workload greater 
than 5 METS but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  

A rating of 60 percent may be assigned for more than one 
episode of acute congestive heart failure in the past year; 
or, workload of greater than 3 METs but not greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A rating of 100 percent may be assigned for chronic 
congestive heart failure; or, workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  

Because this is an appeal of an initial rating, the Board has 
considered the veteran's symptomology since February 1, 2002, 
the effective date of service connection.  

The veteran underwent a VA medical examination in November 
2001in which the examiner noted coronary artery disease with 
onset in 1996.  The examiner did not note the veteran's 
history of workload in METs, but noted that the veteran's EKG 
was abnormal consistent with anterior septal myocardial 
infarction and lateral ischemia.  The veteran was currently 
taking multiple medications, including nitroglycerine.  

A myocardial perfusion study at Kirtland Air Force Base (AFB) 
in February 2002 was assessed as "almost normal" and with 
no infarction.  There was a small area of moderately severe 
anterior wall ischemia and a second small area of moderately 
severe inferior-posterior ischemia; the ischemic changes 
developed at a modest increase in cardiac work.  The left 
ventricular ejection fraction (LVEF) was 72 percent.  The 
veteran's maximum workload was 10.1 METs before the test was 
terminated due to fatigue.  
 
The veteran had VA left ventriculography in March 2002.  The 
interpreter's assessment was normal left ventricular systolic 
function and mild atherosclerotic heart disease.  The 
ejection fraction was at least 60 percent, and no segmental 
wall abnormalities were noted.  

In July 2002 the VA outpatient cardiology clinic noted 
complaint of continued symptoms of angina, complicated by 
nausea, bloating, and gastrointestinal distress.  Exercise 
tolerance was described as "good."  Another cardiology 
outpatient note in July 2002 stated that angina pain was 
diminishing in severity and frequency.  

The veteran presented to the Presbyterian Healthcare Services 
emergency room in November 2003 due to chest pain diagnosed 
as unstable angina; he subsequently underwent left heart 
catheterization.  The ejection fraction was not determined 
secondary to renal function, but left ventricular end 
diastolic pressure (VLEDP) was normal.  

The veteran had a cardiac stress test at Presbyterian 
Healthcare Services in December 2003 that showed LVEF of 56 
percent.  METs were not recorded.  

An December 2003 treatment note by Presbyterian Heart Group 
states that the veteran was "doing great" with occasional 
angina in the early morning or in the evening when sedentary.  
A follow-up note by Presbyterian Healthcare Services in 
February 2004 notes a couple of episodes of reported angina, 
resolved by nitroglycerine.  

The veteran testified before the Board in April 2004 that his 
most recent angioplasty was in November 2003.  He testified 
that he continued to experience shortness of breath and chest 
pain, for which he took medication including nitroglycerine.  

The veteran reported to Presbyterian Heart Group in May 2004 
reporting occasional minor chest pressure, unchanged over 
many months.  The veteran's primary complaint was fatigue, 
which the physician attributed to the veteran's medications.  

An August 2004 treatment note by Presbyterian Heart Group 
states that the veteran was "holding his own" and had not 
experienced recent chest pain or shortness of breath.  

Based on the evidence above, the Board finds that the 
veteran's symptoms more closely approximated the criteria for 
the current 10 percent rating prior to December 1, 2004.  
Specifically, there is no evidence that the veteran exhibited 
either METs of 7 or less, or cardiac hypertrophy or dilation 
shown on electrocardiogram, echocardiogram, or X-ray, as 
required for the higher (30 percent) rating.  

The Board accordingly finds that a rating in excess of 10 
percent for the service-connected coronary artery disease 
prior to December 1, 2004 must be denied.  

In this case the veteran's symptoms more closely approximate 
the current rating, and the benefit-of-the-doubt rule is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55.  


Evaluation of service-connected coronary artery disease with 
recurrent angina from December 1, 2004  

The rating for the service-connected disability has been 
assigned under 38 C.F.R. § 4.104, DC 7005; the rating 
criteria for DC 7005 are as described above.  

The veteran had a VA medical examination in December 2004 
during which the veteran reported ischemia with and without 
exercise.  The veteran also reported angina on a daily basis 
with dyspnea, fatigue, and intermittent dizziness but without 
nausea.  

The veteran reported that he was advised not to do a cardiac 
stress test due to his angina, so METs were not of record; 
however, the examiner estimated METs as 5 to 8 based on the 
veteran's reported fatigability.  On examination, there were 
no signs of congestive heart failure.  

The veteran had a VA reexamination in August 2006 during 
which he reported chest pains once or twice per week, 
relieved by nitroglycerine.  Chest pain was aggravated by 
minimal exertion such as lifting; however, chest pain could 
also occur while at rest with no apparent stress.  

The examiner estimated 7 METs and ordered a stress test, the 
results of which are not of record.  

Based on the evidence above, the Board finds that the 
veteran's service-connected CAD has more closely approximated 
the criteria for the current 30 percent rating since December 
1, 2004.  

Specifically, there is no indication of either one episode of 
acute congestive heart failure in the past year; or, workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent as required for the higher (60 percent) rating.  

The Board accordingly finds that a rating in excess of 30 
percent for the service-connected coronary artery disease 
from December 1, 2004 must be denied.  




Evaluation of service-connected hypertension  

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.  For purposes of rating under this section, 
the term "hypertension" means that the diastolic blood 
pressure is predominantly 90mm or greater, and "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  

The rating criteria for DC 7101 are as follows.
  
A rating of 10 percent may be assigned for diastolic blood 
pressure predominantly 100mm or more; or, for systolic blood 
pressure predominantly 160mm or more; or, the minimum 
evaluation for an individual with a history of diastolic 
blood pressure predominantly 100mm or more or who requires 
continuous medication for control.  

A rating of 20 percent may be assigned for diastolic blood 
pressure predominantly 110mm or more, or for systolic blood 
pressure predominantly 200 mm or more.  

A rating of 40 percent may be assigned for diastolic pressure 
predominantly 120mm or more.  

A rating of 60 percent may be assigned for diastolic blood 
pressure predominantly 130mm or more.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  

Because this is an appeal of an initial rating, the Board has 
considered the veteran's symptomology since February 1, 2002, 
the effective date of service connection.  

The veteran had a VA medical examination in November 2001 
during which the examiner noted history of hypertension with 
onset in 1984.  The veteran was currently taking three 
medications.   The veteran's current blood pressure was 
measured as 130/80.  

The veteran's blood pressure readings in 2002 were as 
follows: 130/84 (February, supine) and 150/80 (February, 
maximum heart rate during stress test); 145/78, 133/61,  and 
139/85 (April); 128/75, 116/66, 136/73, and 128/75 (May); 
131/69 (June); 144/75 and 139/71 (July); 141/73 and 122/71 
(August); and, 147/81 (December).  

The veteran's blood pressure readings in 2003 were as 
follows: 129/74 (March); 142/75 (April); and, 122/74 
(December).  

The veteran's blood pressure readings in 2004 were as 
follows: 108/82 (February), 136/75 and 115/70 (May); and, 
126/70 (August).  

The veteran had a VA examination in December 2004 in which 
his blood pressure was measured as 130/73 (normal).  The 
examiner noted that laboratory tests of the veteran's blood 
sample in July 2004 had shown normal results.  

The examiner also noted that no arteriosclerotic 
complications of hypertension were currently present.  The 
examiner diagnosed hypertension controlled by medications.  

The veteran had a VA medical examination in August 2006 
during which his blood pressure was measured as 134/69.  

Based on the evidence, the Board finds that the veteran's 
hypertension has more closely approximated the criteria for 
the current 10 percent rating.  

Since cardiac symptoms associated with hypertension are 
separately compensated, they are not considered in the actual 
rating of the hypertension disability, which is rated by 
application of DC 7101.  As shown, a straightforward 
application of DC 7101 does not support a rating higher than 
the current 10 percent.  

In face of the medical evidence, the veteran asserts that he 
subjectively believes that the service-connected hypertension 
should be rated at a higher level of disability.  However, he 
has presented no competent evidence to support these lay 
assertions.  

Accordingly, the Board finds that claim for a rating higher 
than 10 percent for the service-connected hypertension must 
be denied.  The veteran has required continuous medication to 
control hypertension, so the 10 percent rating is 
appropriate.  

However, the veteran's diastolic blood pressure has been 
significantly lower than 110mm, and his predominant systolic 
blood pressure has been significantly lower than 200 mm or 
more, so the threshold criteria for the 20 percent rating are 
not met.  

The Board accordingly finds that an initial rating in excess 
of 10 percent for the service-connected hypertension must be 
denied.  

In this case the veteran's symptoms more closely approximate 
the current rating, and the benefit-of-the-doubt rule is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55.  


Evaluation of service-connected plantar fasciitis of the left 
foot prior to November 23, 2004  

The rating for the disability has been assigned under 
38 C.F.R. § 4.73, DC 5310 (limitation of function of muscle 
group X).  

The rating criteria for DC 5310 are: a rating of no percent 
for slight limitation of function, a rating of 10 percent for 
moderate limitation of function, a rating of 20 percent for 
moderately severe limitation of function, and a rating of 30 
percent for severe limitation of function.

The terms "slight," "moderate," "moderately severe" and 
"severe" are not defined by the rating schedule.  Rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

Because this is an appeal of an initial rating, the Board has 
considered the veteran's symptomology since February 1, 2002, 
the effective date of service connection.  

In October 2001 the veteran presented to the Kirtland AFB 
podiatry clinic complaining of a burning pain in the left 
heel.  He was placed on a six-month regimen of physical 
therapy and issued a heel cup.  

The veteran had a VA medical examination in November 2001 in 
which the examiner noted history of left heel spurs beginning 
in 2001.  The veteran reported difficulty on a daily basis, 
worse with walking and running and improved somewhat with 
insoles.  

On examination, the left foot was noted to have been tender 
in the heel, plantar fascia, and metatarsal joint; there was 
no warmth or effusion.  

The veteran reported to the VA podiatry clinic in June 2002 
complaining of left heel pain, worse in the morning and after 
a period of inactivity.  He was given an injection of pain 
medication.  

A VA podiatry clinic note in July 2002 states that the 
veteran's left heel pain had decreased significantly.  The 
veteran declined an injection.  

The veteran testified before the Board in April 2004 that his 
service-connected left foot disability causes extreme pain on 
the bottom of the foot.  He attempted to use inserts, but 
these were only partially effective.  

Based on review of the evidence above, the Board finds that 
the veteran's service-connected left foot disability prior to 
November 23, 2004, caused limitation of function more closely 
approximating a "slight" limitation than a "moderate" 
limitation.  The veteran's disability is accordingly not 
compensable under the rating schedule.  

However, VA must consider "functional loss" of a 
musculoskeletal disability separately from consideration 
under the Diagnostic Codes.   38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

"Functional loss" may occur as a result of weakness or pain 
on motion.  Id.  VA must consider "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  38 C.F.R. § 4.40.  

In this case, since the evidence shows that the veteran has 
experienced pain on use of the left foot since the effective 
date of service connection, the Board finds that an initial 
10 percent rating is appropriate to compensate for loss of 
function due to pain.  

Accordingly, with resolution of reasonable doubt in the 
veteran's favor, the Board finds that the criteria for a 10 
percent initial rating for service-connected left foot 
plantar fasciitis prior to November 23, 2004 are met.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55.  


Evaluation of service-connected plantar fasciitis of the left 
foot from November 23, 2004

The rating for the appellant's disability has been assigned 
under 38 C.F.R. § 4.73, DC 5310; the rating criteria for DC 
5310 are listed hereinabove.  

The veteran underwent a VA medical examination in November 
2004 during which he complained of constant pain over the 
plantar aspect of the left foot, starting at a 3/10 intensity 
in the morning and progressing to an 8/10 intensity by the 
end of the day.  

The veteran stated that the pain radiates to the left calf 
and hip, with paresthesias, as the day progresses.  The 
veteran stated that he could only walk for one block due to 
severe pain.  

On examination, range of motion of the left foot was 
dorsiflexion to 5 degrees (20 degrees is normal) and plantar 
flexion to 40 degrees (45 degrees is normal); inversion was 
to 25 degrees (30 degrees is normal) and eversion to 15 
degrees (20 degrees is normal).  There was marked tenderness 
to palpation on the sole of the left foot.  The X-ray studies 
of both feet were normal.  

The examiner diagnosed plantar fasciitis with radiation to 
the left lower extremity, causing weightbearing problems due 
to pain.  

Based on the evidence above, the Board finds that the 
November 2004 examination documents an increase in severity 
of the veteran's service-connected plantar fasciitis from 
"slight" to "moderately severe."  

Specifically, the examination documents a moderate limitation 
of motion of the ankle, which would be ratable at 10 percent 
under DC 5271, with pain radiating to the left lower 
extremity that warrants an additional 10 percent due to 
increased limitation of function due to pain.  

Accordingly, with resolution of reasonable doubt in the 
veteran's favor, the Board finds that the criteria for a 20 
percent initial rating for service-connected left foot 
plantar fasciitis from November 23, 2004 are met.   See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55.  


Evaluation of service-connected impotence

The rating for the appellant's disability has been assigned 
under 38 C.F.R. § 4.115b, DC 7522 (deformity of the penis, 
with loss of erectile power).  The only disability rating 
under DC 7522 is 20 percent.  

Disabilities rated under DC 7522 may also be reviewed for 
entitlement to special monthly compensation (SMC) for loss of 
a creative organ under the provisions of 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a).  The RO granted the 
veteran SMC effective February 1, 2002.

Because this is an appeal of an initial rating, the Board has 
considered the veteran's symptomology since February 1, 2002, 
the effective date of service connection.  

The veteran had a VA medical examination in November 2001 in 
which the examiner noted that the veteran was impotent, 
possibly due to the effects of diabetes mellitus or vascular 
disease.  The examiner noted that the veteran could not take 
Viagra due to his cardiac medication; he had attempted to use 
a penile pump but with only mild success.  

The veteran had a VA medical examination in December 2004 in 
which the examiner noted that vaginal penetration and 
ejaculation had been impossible since 1998.  The examiner 
diagnosed impotence secondary to diabetes mellitus and the 
use of medication to treat hypertension.  

While the veteran is not shown on examination to have a 
deformity of the penis, he is shown on examination to have 
lost erectile power due to his service-connected 
disabilities.  

The RO's grant of SMC for loss of a creative organ further 
supports a finding that the veteran has lost erectile power.  

The Board accordingly finds that the veteran's service-
connected impotence is analogous to penile deformity with 
loss of erectile power, contemplated in the rating criteria 
for a 20 percent rating under DC 7502.  

Accordingly, a 20 percent rating, the only rating 
contemplated under the rating schedule, is warranted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55.  





ORDER

A rating in excess of 20 percent for the service-connected 
diabetes mellitus from February 1, 2002 is denied.  

A rating in excess of 10 percent for the service-connected 
coronary artery prior to December 1, 2002 is denied.  

A rating in excess of 30 percent for the service-connected 
coronary artery disease from December 1, 2002 is denied.  

A rating in excess of 10 percent for the service-connected 
hypertension from February 1, 2002 is denied.  

A rating of 10 percent for the service-connected plantar 
fasciitis of the left foot from February 1, 2002 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

A rating of 20 percent for the service-connected plantar 
fasciitis of the left foot from November 23, 2004 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

A rating of 20 percent for service-connected impotence from 
February 1, 2001, is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


